DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on September 01, 2020.
Claims 1-19 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirotkin et al. (USP: 2020/0169865).

As per claim 1 Sirotkin teaches an apparatus for network slicing, the apparatus comprising:
 a processor (Paragraph 0049 FIG. 4 may be implemented by one or more processors of a device or an apparatus of any machine that includes processing circuitry); and
(Paragraph 0055 the method may be implemented as computer-readable instructions in a storage medium that, when executed by one or more processors of a device, cause the device to perform the method): determining at least two correlated communication traffic flows for a service (Paragraph 0030, 0032, 0059, 0162  the S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121. Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition. There can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).); and binding the at least two correlated communication traffic flows and generating binding information (Paragraph 0030, 0032, 0057, 0059, 0156, 0162 an AMF operating as part of a device in an NG core network device, TNL binding information combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality A PHY layer may transmit or receive information used by a MAC layer over one or more air interfaces. The PHY layer may further perform link adaptation or adaptive modulation and coding (AMC), power control, cell search (e.g., for initial synchronization and handover purposes), and other measurements used by higher layers, such as an RRC layer); wherein the processor is configured to execute the processor-executable instructions of the program (Paragraph 0055 the method may be implemented as computer-readable instructions in a storage medium that, when executed by one or more processors of a device, cause the device to perform the method). 

As per claim 2 Sirotkin teaches the apparatus according to claim 1, wherein the program further includes processor-executable instructions for receiving a request for a service, and wherein the processor-executable instructions for determining the at least two correlated communication traffic flows for the service are instructions for determining the at least two correlated communication traffic flows for the service based on at least the request or pre-configured information (Paragraph 0156, 0162-0164 alone or in combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality, while processors of the application circuitry  may utilize data (e.g., packet data) received from these layers and further execute Layer 4 functionality (e.g., transmission communication protocol (TCP) and As referred to herein, Layer 2 may comprise a medium access control (MAC) layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer, described in further detail below. As referred to herein, Layer 1 may comprise a physical (PHY) layer of a UE/RAN node, described in further detail below. ). 

 Sirotkin teaches the apparatus according to claim 2, wherein at least the request for the service or the pre-configured information includes information regarding the at least two correlated communication traffic flows (Paragraph 0042, 0043  the AMF needs to be preconfigured in the gNB, and if multiple TNL addresses are available, the gNB uses one of them to establish the first TNL association to the AMF and to set up the NG interface). 

As per claim 4 Sirotkin teaches the apparatus according to claim 3, wherein the request for the service includes information about a respective session of each of the at least two correlated communication traffic flows, and wherein the request for the service further includes network slice selection assistance information for each respective session and/or an identity of each respective session (Paragraph 0177 A logical instantiation of the CN 120 may be referred to as a network slice 1301. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice 1302 (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126)). 

As per claim 5 Sirotkin teaches the apparatus according to claim 4, wherein the program further includes processor-executable instructions for storing a list of sessions associated with at least slice selection assistance information or session identities for the at least two correlated communication traffic flows (Paragraph 0033 0043 Pre-configuration of all AMF TNL addresses (e.g., via operations and management (OAM) function) is possible, but since AMF TNL addresses may change over time rather dynamically, embodiments described herein provide a benefit of allowing the AMF to update the list of TNL associations. Some embodiments described herein use amended NG SETUP RESPONSE and AMF CONFIGURATION UPDATE NG-AP messages to carry TNL associations lists of the AMF.). 

As per claim 6 Sirotkin teaches the apparatus according to claim 1, wherein the request for the service includes one or more service requirements, and wherein the processor-executable instructions for determining the at least two correlated communication traffic flows for the service are instructions for determining the at least two correlated communication traffic flows for the service based on the one or more service requirements (Paragraph 0030- 0035 Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG). 

As per claim 7 Sirotkin teaches the apparatus according to claim 1, wherein the program further includes processor-executable instructions for exposing the binding information at least in at least one network layer or to at least one other network entity (Paragraph 0056- 0058 the AMF is able to update the TNL binding at any time in a connection management (CM) Connected state. The method begins with operation 505 to access, by an AMF operating as part of a device in an NG core network device, TNL binding information. Example TNL BINDING UPDATE message with associated IEs for the message, and table 4 illustrates an example IE for TNL information). 

As per claim 8 Sirotkin teaches the apparatus according to claim 1, wherein the program further includes processor-executable instructions for: authenticating the received request for the service; and mapping the service to the at least two correlated communication traffic flows (Paragraph 0028, 0030 Each resource grid comprises a number of resource blocks, which describe the mapping of certain physical channels to resource elements. Each resource block comprises a collection of resource elements). 

As per claim 9 Sirotkin teaches the apparatus according to claim 1, wherein the binding of the at least two correlated communication traffic flows is performed at a network layer (Paragraph 0040 each AMF resource may have a separate IP address, some embodiments operate where the AMF supports multiple transport network layer (TNL) associations (e.g., internet protocol (IP) addresses for a network device) and has the capability to control which TNL associations (e.g. addresses) are used for which UEs by the gNB. ). 

As per claim 10 Sirotkin teaches an apparatus for network slice management, comprising:
 a non-transitory computer-readable storage medium coupled to the processor and having stored thereon a program including processor-executable instructions for (Paragraph 0055 the method may be implemented as computer-readable instructions in a storage medium that, when executed by one or more processors of a device, cause the device to perform the method): converting a service requirement of a tenant or application into a joint performance parameter in correlated network slice instances (Paragraph 0030, 0032, 0059, 0162  the S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121. Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition. There can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).); determining a resource allocation for at least one of the correlated network slice instances based on the joint performance parameter (Paragraph 0030, 0032, 0057, 0059, 0156, 0162 an AMF operating as part of a device in an NG core network device, TNL binding information combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality A PHY layer may transmit or receive information used by a MAC layer over one or more air interfaces. The PHY layer may further perform link adaptation or adaptive modulation and coding (AMC), power control, cell search (e.g., for initial synchronization and handover purposes), and other measurements used by higher layers, such as an RRC layer), wherein the processor is configured to execute the processor-executable instructions of the program (Paragraph 0055 the method may be implemented as computer-readable instructions in a storage medium that, when executed by one or more processors of a device, cause the device to perform the method).  

As per claim 11 Sirotkin teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for exposing a joint performance parameter to one or more functions in the network layer  (Paragraph 0156, 0162-0164 alone or in combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality, while processors of the application circuitry  may utilize data (e.g., packet data) received from these layers and further execute Layer 4 functionality (e.g., transmission communication protocol (TCP) and As referred to herein, Layer 2 may comprise a medium access control (MAC) layer, a radio link control (RLC) layer, and a packet data convergence protocol (PDCP) layer, described in further detail below. As referred to herein, Layer 1 may comprise a physical (PHY) layer of a UE/RAN node, described in further detail below. ).

As per claim 12 Sirotkin teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for instantiating the at least two correlated network slice instances for a service based on the resource allocation (Paragraph 0028which is the physical resource in the downlink in each slot. Such a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation ). 

As per claim 13 Sirotkin teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for instantiating at least two sub-slices in at least one of the correlated network slice instances based on the resource allocation(Paragraph 0030-0034 Some embodiments may use concepts for resource allocation for control channel information that are an extension of the above-described concepts. For example, some embodiments may utilize an enhanced physical downlink control channel (EPDCCH) that uses PDSCH resources for control information transmission.  ). 

As per claim 14 Sirotkin teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for receiving a communication traffic flow binding information from the network layer (Paragraph 0040 each AMF resource may have a separate IP address, some embodiments operate where the AMF supports multiple transport network layer (TNL) associations (e.g., internet protocol (IP) addresses for a network device) and has the capability to control which TNL associations (e.g. addresses) are used for which UEs by the gNB. ).

 Sirotkin teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for monitoring at least the joint performance parameter or the resource allocation at least across the at least two correlated network slice instances or across two correlated communication traffic flows (Paragraph  0028, 0036, Each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively. The duration of the resource grid in the time domain corresponds to one slot in a radio frame.  The application server 130 may signal the PCRF 126 to indicate a new service flow and select the appropriate Quality of Service (QoS) and charging parameters. The PCRF 126 may provision this rule into a Policy and Charging Enforcement Function (PCEF) (not shown) with the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130.it can be seen that various features are grouped together in a single embodiment for the purpose of streamlining the disclosure). 

As per claim 16 Sirotkin teaches the apparatus according to claim 10, wherein the program further includes processor-executable instructions for exposing at least the joint performance parameter or the resource allocation at least across the at least two correlated network slice instances or across at least two correlated communication traffic flows to the tenant or application (Paragraph 0048, 0172, 0177 A logical instantiation of the CN 120 may be referred to as a network slice 1301. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice 1302 (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126). For embodiments where node virtualization (e.g., NFV) is utilized, a hypervisor 1202 may be executed to provide an execution environment for one or more network slices/sub-slices to utilize the hardware resources 1200.). 

As per claim 17 Sirotkin teaches the apparatus according to claim 15, wherein the program further includes processor-executable instructions to apply a joint quality of service (QoS) treatment to the at least two correlated network slice instances or at least two communication traffic flows based on at least the joint performance parameter or the binding information (Paragraph 0036, 0177 The application server 130 may signal the PCRF 126 to indicate a new service flow and select the appropriate Quality of Service (QoS) and charging parameters. The PCRF 126 may provision this rule into a Policy and Charging Enforcement Function (PCEF) (not shown) with the appropriate traffic flow template (TFT) and QoS class identifier (QCI), which commences the QoS and charging as specified by the application server 130. A logical instantiation of the CN 120 may be referred to as a network slice 1301. A logical instantiation of a portion of the CN 120 may be referred to as a network sub-slice 1302 (e.g., the network sub-slice 1302 is shown to include the P-GW 123 and the PCRF 126)). 

As per claim 18 Sirotkin teaches the apparatus according to claim 13, wherein the program further includes processor-executable instructions for: managing the at least two correlated network slice instances or the at least two sub-slices based on at least (Paragraph 0028-0030 Such a time-frequency plane representation is a common practice for OFDM systems, which makes it intuitive for radio resource allocation. Each column and each row of the resource grid corresponds to one OFDM symbol and one OFDM subcarrier, respectively.  ). 

As per claim 19 Sirotkin teaches a method for network slicing, the method comprising: determining at least two correlated communication traffic flows for a service (Paragraph 0030, 0032, 0059, 0162  the S1 interface 113 is split into two parts: an S1-U interface 114, which carries traffic data between the RAN nodes 111 and 112 and a serving gateway (S-GW) 122, and an S1-mobility management entity (MME) interface 115, which is a signaling interface between the RAN nodes 111 and 112 and MMEs 121. Each PDCCH may be transmitted using one or more of these CCEs, where each CCE may correspond to nine sets of four physical resource elements known as resource element groups (REGs). Four Quadrature Phase Shift Keying (QPSK) symbols may be mapped to each REG. The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition. There can be four or more different PDCCH formats defined in LTE with different numbers of CCEs (e.g., aggregation level, L=1, 2, 4, or 8).); and binding the at least two correlated (Paragraph 0030, 0032, 0057, 0059, 0156, 0162 an AMF operating as part of a device in an NG core network device, TNL binding information combination, may be used to execute Layer 3, Layer 2, or Layer 1 functionality A PHY layer may transmit or receive information used by a MAC layer over one or more air interfaces. The PHY layer may further perform link adaptation or adaptive modulation and coding (AMC), power control, cell search (e.g., for initial synchronization and handover purposes), and other measurements used by higher layers, such as an RRC layer).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ]571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468